J-S37018-17, S37019-17, S37020-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: J.S.C., A MINOR              :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
APPEAL OF: S.C.                     :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 62 MDA 2017

           Appeal from the Order Entered December 7, 2016
            In the Court of Common Pleas of Tioga County
                 Orphans’ Court at No(s): 54 OC 2016


IN RE: S.J.M., A MINOR              :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
APPEAL OF: S.C.                     :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 63 MDA 2017

           Appeal from the Order Entered December 2, 2016
            In the Court of Common Pleas of Tioga County
                 Orphans’ Court at No(s): 24 OC 2016


IN RE: S.J.M., A MINOR              :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
APPEAL OF: TIOGA COUNTY             :
DEPARTMENT OF HUMAN SERVICES        :
                                    :
                                    :
                                    :
                                    :   No. 64 MDA 2017

           Appeal from the Order Entered December 7, 2016
            In the Court of Common Pleas of Tioga County
                 Orphans’ Court at No(s): 24 OC 2016
J-S37018-17, S37019-17, S37020-17



BEFORE: STABILE, MOULTON, and MUSMANNO, JJ.

MEMORANDUM BY MOULTON, J.:                         FILED SEPTEMBER 20, 2017

       S.C. (“Mother”)1 appeals from the December 2, 2016 order granting

the petition filed by the Tioga County Department of Human Services

(“DHS”) to involuntarily terminate her parental rights to J.S.C. (born in

February 2015), pursuant to the Adoption Act, 23 Pa.C.S. § 2511.2 Mother

also appeals the December 7, 2016 order granting the petition filed by DHS

to involuntarily terminate her parental rights to S.J.M. (born in August

2012), whose biological father is L.V.N.3          DHS appeals the trial court’s

December 7, 2016 order denying its petition to terminate the parental rights

of L.V.N. to S.J.M. With respect to all three appeals, we affirm.

       The trial court set forth the relevant factual background of the appeal

involving J.S.C. as follows:

            4. Upon discharge from the hospital, [J.S.C.] resided with
            his mother. . . .

                                           ...



____________________________________________


       1
           S.C. is also described in the record as S.E.C.
       2
         In the December 2, 2016 order, the trial court also granted the
petition to involuntarily terminate the parental rights of M.J.G., who is
J.S.C.’s biological father. M.J.G. has not filed an appeal from the termination
of his parental rights, nor is he a party to the instant appeal.
       3
           We refer to J.S.C. and S.J.M. collectively as “Children”.



                                           -2-
J-S37018-17, S37019-17, S37020-17


         10. [J.S.C.] was removed from the care of [Mother] on
         October 27, 2015 and has remained in care since that
         time.

         11. During [J.S.C.’s] placement, the [DHS] Family Services
         Division has offered services to [Mother] and [M.J.G.].

                                     ...

         13. [Mother] has failed to consistently participate in
         recommended services.

         14. [Mother] has failed to follow            through    with
         recommended mental health counseling.

         15. [Mother] has been unable or unwilling to maintain
         consistent housing or employment.

         16. [Mother] has been inconsistent in meetings with
         providers including [Intensive Case Management (“ICM”)]
         and [Support, Teach, and Educate Parents (“STEPs”)].

         17. [Mother] has continued to struggle with maintaining a
         safe environment for [J.S.C.].

         18. [Mother] has exhibited erratic behavior including,
         during the pendency of the termination action, threatening
         self-harm by ingestion of an overdose of prescribed
         medication.

Trial Court Opinion (J.S.C.), 12/2/16, at 1-2 (“Termination Op. (J.S.C.)”).

      The trial court set forth the relevant factual background of the appeals

involving S.J.M. as follows.

         4. Upon discharge from the hospital, [S.J.M.] resided with
         his mother. . . .

         5. [S.J.M.] was removed from [Mother’s] care and placed
         on or about July 29, 2014.

         6. Prior to [S.J.M.’s] removal f[ro]m [Mother’s] home,
         [L.V.N.] had no contact with him and was not aware of his
         status as father until at or near the time of removal.




                                     -3-
J-S37018-17, S37019-17, S37020-17


         7. The [DHS] Family Services Division[] has continually
         offered services to [Mother] and has attempted to offer
         services to [L.V.N.].

         8. [Mother] has failed to follow through with the services
         offered by [DHS] Family Services Division.

         9. [L.V.N.] has accepted some services, but has struggled
         to maintain his sobriety and has been incarcerated for a
         substantial portion of [S.J.M.’s] placement.

         10. [L.V.N.] also has been forced to deal with a serious
         medical condition.

         11. [L.V.N.] specifically declined to have contact with
         [S.J.M.] during his period of incarceration.

         12. [L.V.N.] also elected not to pursue contact with
         [S.J.M.] upon his release from his most recent
         incarceration prior to the filing of the petition.

         13. [Mother] has been unwilling to maintain steady
         housing and employment from the time of placement until
         after the intent petition was filed.

         14. [Mother] has failed to [comply] with treatment
         recommendations for mental health throughout the
         placement.

         15. [Mother] has been inconsistent in meetings with
         providers including ICM and STEPs.

         16. [Mother] has continued to struggle with maintaining a
         safe environment for [S.J.M].

         17. [Mother] has exhibited erratic behaviors including,
         during the pendency of the termination action, threatening
         self-harm by ingestion of an overdose of prescribed
         medication.

Trial Court Opinion (S.J.M.), 12/7/16, at 1-2 (“Termination Op. (S.J.M.)”).

      On April 5, 2016, DHS filed the petitions for the involuntary

termination of the parental rights to S.J.M. of Mother and L.V.N. pursuant to

section 2511(a)(1), (2), (5), (8), and (b). On June 27, 2016, DHS filed the


                                    -4-
J-S37018-17, S37019-17, S37020-17


petitions for the involuntary termination of the parental rights to J.S.C. of

Mother and M.J.G., J.S.C.’s biological father, pursuant to section 2511(a)(1),

(2), (5), and (b). At the time that DHS filed the petitions, Children resided

with D.F. and his wife, J.F., (“the F.’s” or “Foster Parents”).

      On September 21, 2016, September 22, 2016, and October 26, 2016,

the trial court held a hearing on the petitions to terminate the parental rights

of Mother and the respective fathers to Children.        At the September 21,

2016 hearing, DHS presented the testimony of:            its supervisor, Lindsey

Hinman, N.T., 9/21/16, at 5, 139; Denise Feger, Ph.D., who is the vice-

president of operations for Crossroads Counseling, as an expert in bonding

and attachment issues, id. at 14; licensed psychologist Joseph McNamara,

Ph.D., as an expert in clinical psychology, id. at 57-58; Kaleena Allen, who

is the extensive case manager through Service Access and Management

(“SAM”), id. at 65-66; Holly Doud, who took over the case from Ms. Allen at

SAM, id. at 81; Jessica Becker, the STEPs provider for Tioga County, id. at

100; Jamie Hulbert, the STEPs provider for SAM, id. at 113, J.F., who is the

foster mother and L.V.N.’s first cousin, id. at 201, 208.         The trial court

admitted the dependency records for Children into evidence. Id. at 13. On

September 21, 2016, L.V.N.’s counsel presented the testimony of L.V.N.’s

mother, A.C. Id. at 221. Mother’s counsel presented the testimony of Carl

Linscott, a minister who runs a teen center that Mother attended, id. at 253-

255, and the testimony of Mother’s sister, L.J, id. at 267.


                                      -5-
J-S37018-17, S37019-17, S37020-17


      On September 22, 2016, Mother presented the testimony of Donna

Cummings, who is a family partner for Tioga Early Head Start, which is a

home visitor position, N.T., 9/2/16, at 3; Robin Flynn, a family partner at

Tioga Early Head Start who works out of the Elkland, Pennsylvania office, id.

at 28; and Mother’s fiancé, T.K., his mother C.K., and his grandfather, T.M,

id. at 43, 58, 66.   In addition, L.V.N. presented the testimony of L.V.N.’s

supervisor, N.R., his girlfriend, S.A., and his father, L.V. Id. at 73-74, 79,

90.

      On October 26, 2016, L.V.N. testified on his own behalf.             N.T.,

10/26/17, at 3. Mother presented the testimony of D.H., who had resided in

Mother’s home for a few weeks at the time of the hearing. id. at 62, and

Mother testified on her own behalf, id. at 67.

      In the December 2, 2016 order, the trial court terminated the parental

rights of Mother to J.S.C. pursuant to section 2511(a)(1), (2), (5), and (b) of

the Adoption Act.      In the December 7, 2016 orders, the trial court

terminated the parental rights of Mother to S.J.M. pursuant to section

2511(a)(1), (2), (5), (8), and (b), and denied the petition to terminate

L.V.N.’s parental rights to S.J.M.    In both the order terminating Mother’s

parental rights to S.J.M. and the order denying the petition for termination

of L.V.N.’s parental rights regarding S.J.M., the trial court provided that legal

custody of S.J.M. would remain with DHS and his placement would remain

with Foster Parents, pending further order of court.


                                      -6-
J-S37018-17, S37019-17, S37020-17


       On January 4, 2017 and January 6, 2017, Mother timely filed notices

of appeal from the termination orders, along with concise statements of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

On January 5, 2017, DHS timely filed a notice of appeal from the order

denying the termination of L.V.N.’s parental rights to S.J.M, along with a

concise statement of errors complained of on appeal.4

       In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

              [A]ppellate courts must apply an abuse of discretion
           standard when considering a trial court’s determination of
           a petition for termination of parental rights.           As in
           dependency cases, our standard of review requires an
           appellate court to accept the findings of fact and credibility
           determinations of the trial court if they are supported by
           the record. If the factual findings are supported, appellate
           courts review to determine if the trial court made an error
           of law or abused its discretion. As has been often stated,
           an abuse of discretion does not result merely because the
           reviewing court might have reached a different conclusion.
           Instead, a decision may be reversed for an abuse of
           discretion   only   upon      demonstration    of     manifest
           unreasonableness, partiality, prejudice, bias, or ill-will.

              As we discussed in [In re] R.J.T., [9 A.3d 1197 (Pa.
           2010),] there are clear reasons for applying an abuse of
           discretion standard of review in these cases. We observed
           that, unlike trial courts, appellate courts are not equipped
           to make the fact-specific determinations on a cold record,
           where the trial judges are observing the parties during the
           relevant hearing and often presiding over numerous other
____________________________________________


       4
         We will dispose of the appeals in one Memorandum for ease of
disposition.




                                           -7-
J-S37018-17, S37019-17, S37020-17


           hearings regarding the child and parents. R.J.T., 9 A.3d
           at 1190. Therefore, even where the facts could support an
           opposite result, as is often the case in dependency and
           termination cases, an appellate court must resist the urge
           to second guess the trial court and impose its own
           credibility determinations and judgment; instead we must
           defer to the trial judges so long as the factual findings are
           supported by the record and the court’s legal conclusions
           are not the result of an error of law or an abuse of
           discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (some internal

citation omitted).

         “In termination cases, the burden is upon [the petitioner] to prove by

clear and convincing evidence that its asserted grounds for seeking the

termination of parental rights are valid.” In re R.N.J., 985 A.2d 273, 276

(Pa.Super. 2009).      We have explained that “[t]he standard of clear and

convincing evidence is defined as testimony that is so ‘clear, direct, weighty

and convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.’” Id. (quoting

In re J.L.C., 837 A.2d 1247, 1251 (Pa.Super. 2003)).

   I.      Mother’s Appeal of the Termination of her Parental Rights

         In her brief on appeal regarding J.S.C., Mother raises the following

issue:

           1. The trial court was provided with evidence of a bonding
           assessment that was performed in regards to the bond
           between Child and Mother, [L.V.N.], and foster parents,
           respectively.     The assessment and the associated
           testimony provided clear evidence that there is a bond
           between Mother and Child and that Mother desires to take
           care of her children. Did the trial court abuse its discretion


                                       -8-
J-S37018-17, S37019-17, S37020-17


          when it determined that terminating the rights of Mother
          was in the child’s best interest, when Mother and Child
          have the bond that they do?

          2. Each service provider who testified at the termination
          hearing who had worked with Mother in the months
          approaching the termination hearing acknowledged a
          marked improvement in both Mother’s housekeeping and
          Mother’s parenting ability (two of the primary concerns
          about Mother in the dependency matter). Mother also got
          a full-time job in the time preceding the termination
          hearing (a third concern in the dependency matter). Did
          the trial court abuse its discretion when it determined that
          the grounds for termination had been met, or that if they
          had, that it was in Child’s best interest to terminate, when
          Mother had been making a marked improvement in three
          areas that had been large concerns?

Mother’s Br. (J.S.C.) at 3-4.

      In her brief on appeal regarding S.J.M., Mother raises the following

issues:

          1. The trial court terminated the rights of Mother, while
          simultaneously determining that Father’s [L.V.N.’s] rights
          should not be terminated. Pennsylvania law repeatedly
          acknowledges that a Child is entitled to support from two
          parents. Did the trial court abuse its discretion when it
          determined that terminating the rights of Mother was in
          the child’s best interest, while Father [L.V.N.] still retains
          his rights?

          2. The trial court was provided with evidence of a bonding
          assessment that was performed in regards to the bond
          between Child and Mother, [L.V.N.] and foster parents,
          respectively.     The assessment and the associated
          testimony provided clear evidence that there is a bond
          between Mother and Child, that Child is comfortable with
          Mother, and that Mother desires to take care of her
          children. Did the trial court abuse its discretion when it
          determined that terminating the rights of Mother was in
          the child’s best interest, when Mother and Child have the
          bond that they do?


                                      -9-
J-S37018-17, S37019-17, S37020-17


           3. Each service provider who testified at the termination
           hearing who had worked with Mother in the months
           approaching the termination hearing acknowledged a
           marked improvement in both Mother’s housekeeping and
           Mother’s parenting ability (two of the primary concerns
           about Mother in the dependency matter). Mother also got
           a full-time job in the time preceding the termination
           hearing (a third concern in the dependency matter). Did
           the trial court abuse its discretion when it determined that
           the grounds for termination had been met, or that if they
           had, that it was in Child’s best interest to terminate, when
           Mother had been making a marked improvement in three
           areas that had been large concerns?

Mother’s Br. (S.J.M.) at 3-4.

       Preliminarily, we conclude that Mother waived the first issue raised in

her brief challenging the termination of her parental rights to S.J.M.

(concerning the termination of her parental rights while not terminating

L.V.N.’s parental rights) because she did not include it in her 1925(b)

statement. See Krebs v. United Refining Co. of Pa., 893 A.2d 776, 797

(Pa.Super. 2006) (holding that an appellant waives issues that are not raised

in both his or her concise statement of errors complained of on appeal and

the Statement of Questions Involved in his brief on appeal).5

       To affirm the termination of parental rights, this Court need only agree

with any one subsection of section 2511(a), along with section 2511(b). In

____________________________________________


       5
        Further, even if Mother had preserved this issue, we would conclude
it lacks merit. That the trial court determined DHS failed to present clear
and convincing evidence to support the termination of L.V.N.’s parental
rights does not affect the analysis of whether the trial court properly
terminated Mother’s parental rights.



                                          - 10 -
J-S37018-17, S37019-17, S37020-17


re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).         We conclude

that the trial court in this case properly terminated Mother’s parental rights

pursuant to sections 2511(a)(2) and (b), which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                     ...

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                     ...

         (b) Other considerations.—The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the
         parent. With respect to any petition filed pursuant to
         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to
         the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      To terminate parental rights pursuant to section 2511(a)(2), the

moving party must produce clear and convincing evidence regarding the

following elements: “(1) repeated and continued incapacity, abuse, neglect

or refusal; (2) such incapacity, abuse, neglect or refusal has caused the child

to be without essential parental care, control or subsistence necessary for

                                    - 11 -
J-S37018-17, S37019-17, S37020-17



his physical or mental well-being; and (3) the causes of the incapacity,

abuse, neglect or refusal cannot or will not be remedied.”         See In re

Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003).

      Regarding the decision to terminate Mother’s parental rights to J.S.C.

under section 2511(a)(2), the trial court stated the following.

            [J.S.C.] was born [in February 2015] to [Mother].
         [J.S.C.’s] father, [M.J.G.], had no involvement with
         [J.S.C.] since his birth.    [J.S.C.] was removed from
         [Mother’s] care on October 27, 2015 and placed in a foster
         home with [Foster Parents,] where he has remained.
         Since [J.S.C.’s] removal, the Tioga County Department of
         Human Services Family Services Division has offered
         services to the parents. [M.J.G.] has not participated in
         services and maintained little or no contact with Family
         Services. [Mother] has remained in contact but struggled
         as discussed below.

            On June 27, 2016, Family Services filed the . . . Petition
         for Involuntary Termination of Parental Rights naming both
         [Mother] and [M.J.G.] as respondents. Family Services
         specifies subsections (a)(1), (a)(2) and (a)(5) as grounds
         for termination.    Following a consolidated termination
         hearing occurring over portions of three days, and having
         considered the closing summations submitted thereafter,
         the Court determines that Petitioner has established by
         clear and convincing evidence that the parental rights of
         both [M.J.G.] and [Mother] as to [J.S.C.] should be
         terminated.

                                     ...

            Since [J.S.C.’s] removal from [Mother’s] care, Family
         Services has offered a variety of supportive services to
         [Mother], including parenting skills through the STEPs
         program, Intensive Case Management, support within the
         home to address safety and health concerns and it has
         attempted to ensure [Mother] has access to and maintains
         appropriate mental health services.        [Mother] has
         frequently been unwilling to work with service providers.


                                    - 12 -
J-S37018-17, S37019-17, S37020-17


        She has been argumentative with providers and
        sometimes unwilling to implement the recommendations
        she was presented with. On various occasions, [Mother]
        has declined to cooperate with or even meet with service
        providers. Family Services has worked to help [Mother]
        maintain home conditions to safely allow visits in the
        home, but [Mother] is unwilling or at least unable to
        maintain safe, appropriate conditions on her own.
        [Mother] has, prior to the filing of the termination petition,
        been unable or unwilling to obtain employment. She also
        has been unable to maintain stable housing. Additionally,
        [Mother] has been unwilling to maintain necessary mental
        health services to address her needs.         She has been
        discharged by service providers for failing to attend
        appointments. The record establishes these difficulties
        have not occurred due to circumstances beyond [Mother’s]
        control. Dr. McNamara noted [Mother] has substantial
        cognitive abilities, but needed to follow through with
        support and mental health services. [Mother] simply failed
        to do so. The Court finds there is no credible likelihood
        that [Mother] will remedy the conditions which led to
        [J.S.C.’s] placement.     Rather, in the absence of a
        termination of [Mother’s] parental rights, [J.S.C.] would
        almost certainly be maintained in placement but denied
        permanency as [Mother] continues to present superficial
        cooperation, but no progress toward alleviating the many
        serious circumstances that prevent her from being a
        parent to him.

            Additionally, the evidence in the case also establishes
        [Mother’s] “repeated and continued incapacity, abuse,
        neglect or refusal . . .” as [J.S.C.’s] parent causing him “to
        be without essential parental care, control or subsistence
        necessary for his physical or mental well-being . . .” as
        alleged by Petitioner pursuant to §2511(a)(2). [Mother]
        has been presented with the services discussed above in
        an effort to address the problems necessitating Family
        Service and Court Dependency involvement.            She has
        refused to accept and/or adopt the services and remedies
        offered.    There is no evidence to suggest that the
        incapacity and refusal will be remedied. In fact, the record
        indicates the contrary and establishes that [Mother] cannot
        or will not make the necessary changes.

Termination Op. (J.S.C.), 2/2/17, at 2-6.

                                    - 13 -
J-S37018-17, S37019-17, S37020-17


      The trial court provided the following reasoning in support of its

decision to terminate Mother’s parental rights to S.J.M.

            [S.J.M.] was born [in August 2012] to [Mother].
         [L.V.N.], the biological father of [S.J.M.] was unaware of
         his status as father until [S.J.M.] was approximately one
         year old, at or about the time he was removed from
         [Mother’s] care.     Following the child’s removal from
         [Mother’s] home he was placed with [L.V.N.’s] mother,
         [A.C.], and step-father where he remained for nearly a
         year until medical concerns in the [C.] family forced [A.C.]
         to seek a change in [S.J.M.’s] placement[,] at which time
         he was placed with the [Foster Parents,] who continue to
         provide placement at this time.

            Petitioner asserts subsections (a)(1), (a)(2), (a)(5) and
         (a)(8) of Title 23 Pa.C.S.A. §2511 as grounds for
         termination of parental rights. Turning to the parental
         rights of [Mother], the Court finds Petitioner has
         established grounds for termination.       As noted above,
         [S.J.M.] was removed from [Mother’s] care on October 27,
         2015, and the termination petition was filed on June 27,
         2016. . . .

            Since [S.J.M.’s] removal from [Mother’s] care, Family
         Services has offered a variety of supportive services to
         [Mother], including parenting skills through the STEPs
         program, Intensive Case Management, support within the
         home to address safety and health concerns and it has
         attempted to ensure [Mother] has access to and maintains
         appropriate mental health services.            [Mother] has
         frequently been unwilling to work with service providers.
         She has been argumentative with providers and
         sometimes unwilling to implement the recommendations
         she was presented with. On various occasions, [Mother]
         has declined to cooperate with or even meet with service
         providers. Family Services has worked to help [Mother]
         maintain home conditions to safely allow visits in the
         home, but [Mother] is unwilling or at least unable to
         maintain safe, appropriate conditions on her own.
         [Mother] has, prior to the filing of the termination petition,
         been unable or unwilling to obtain employment. She also
         has been unable to maintain stable housing. Additionally,
         [Mother] has been unwilling to maintain necessary mental

                                     - 14 -
J-S37018-17, S37019-17, S37020-17


         health services to address her needs.      She has been
         discharged by service providers for failing to attend
         appointments. The record establishes these difficulties
         have not occurred due to circumstances beyond [Mother’s]
         control. Dr. McNamara noted [Mother] has substantial
         cognitive abilities, but needed to follow through with
         support and mental health services. [Mother] simply failed
         to do so. The Court finds there is no credible likelihood
         that [Mother] will remedy the conditions which led to
         [S.J.M.’s] placement.     Rather, in the absence of a
         termination of [Mother’s] parental rights, [S.J.M.] would
         almost certainly be maintained in placement but denied
         permanency as [Mother] continues to present superficial
         cooperation, but no progress toward alleviating the many
         serious circumstances that prevent her from being a
         parent to him.

                                      ...

             Additionally, the evidence in the case also establishes
         [Mother’s] “repeated and continued incapacity, abuse,
         neglect or refusal . . .” as [S.J.M.’s] parent causing him “to
         be without essential parental care, control or subsistence
         necessary for his physical or mental well-being . . .” as
         alleged by Petitioner pursuant to §2511(a)(2). [Mother]
         has been presented with the services discussed above in
         an effort to address the problems necessitating Family
         Service and Court [d]ependency involvement. She has
         refused to accept and/or adopt the services and remedies
         offered.    There is no evidence to suggest that the
         incapacity and refusal will be remedied. In fact, the record
         indicates the contrary and establishes that [Mother] cannot
         or will not make the necessary changes.

Termination Op. (S.J.M.), 2/2/17, at 2-5.

      As there is competent evidence in the record that supports the trial

court’s findings and credibility determinations, we conclude the trial court did

not abuse its discretion in terminating Mother’s parental rights to Children

under section 2511(a)(2). In re Adoption of S.P., 47 A.3d at 826-27.




                                     - 15 -
J-S37018-17, S37019-17, S37020-17


        The trial court must also consider how terminating Mother’s parental

rights would affect the needs and welfare of Children pursuant to 23 Pa.C.S.

§ 2511(b).     This Court has stated that the focus in terminating parental

rights under section 2511(a) is on the parent, but it is on the child pursuant

to section 2511(b).    See In re Adoption of C.L.G., 956 A.2d 999, 1008

(Pa. Super 2008) (en banc).        In reviewing the evidence in support of

termination under section 2511(b), our Supreme Court recently stated as

follows:

           [I]f the grounds for termination under subsection (a) are
           met, a court “shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child.” 23 Pa.C.S. § 2511(b). The emotional needs
           and welfare of the child have been properly interpreted to
           include “[i]ntangibles such as love, comfort, security, and
           stability.” In re K.M., 53 A.3d 781, 791 (Pa.Super. 2012).
           In In re E.M., [620 A.2d 481, 485 (Pa. 1993)], this Court
           held that the determination of the child’s “needs and
           welfare” requires consideration of the emotional bonds
           between the parent and child. The “utmost attention”
           should be paid to discerning the effect on the child of
           permanently severing the parental bond. In re K.M., 53
           A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).




                                     - 16 -
J-S37018-17, S37019-17, S37020-17


      A parent’s abuse and neglect are likewise a relevant part of this

analysis:

            [C]oncluding a child has a beneficial bond with a parent
            simply because the child harbors affection for the parent is
            not only dangerous, it is logically unsound. If a child’s
            feelings were the dispositive factor in the bonding analysis,
            the analysis would be reduced to an exercise in semantics
            as it is the rare child who, after being subject to neglect
            and abuse, is able to sift through the emotional wreckage
            and completely disavow a parent. . . . Nor are we of the
            opinion that the biological connection between [the parent]
            and the children is sufficient in of itself, or when
            considered in connection with a child’s feeling toward a
            parent, to establish a de facto beneficial bond exists. The
            psychological aspect of parenthood is more important in
            terms of the development of the child and [his or her]
            mental and emotional health than the coincidence of
            biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa.Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs

of the child.      See In re K.Z.S., 946 A.2d 753, 763 (Pa.Super. 2008)

(affirming involuntary termination of parental rights, despite existence of

some bond, where placement with mother would be contrary to child’s best

interests).     It is well-settled that “we will not toll the well-being and

permanency of [a child] indefinitely.” In re Adoption of C.L.G., 956 A.2d

999, 1007 (Pa.Super. 2008) (en banc); accord In re Z.S.W., 946 A.2d 726,

732 (Pa. Super. 2008) (noting child’s life “simply cannot be put on hold in

the   hope     that   [a   parent]   will    summon   the   ability   to   handle   the

responsibilities of parenting.”).




                                            - 17 -
J-S37018-17, S37019-17, S37020-17


      With regard to the termination of Mother’s parental rights to J.S.C.

under section 2511(b), the trial court stated the following.

             Turning to the considerations contained in §2511(b), it
         is clear there is a relationship and bond between [J.S.C.]
         and [Mother]. It is equally clear that [J.S.C.] has bonded
         with the [F.’s] while placed there. [Mother] has not been
         able to offer safety, security and stability. After the filing
         of the termination petition, [Mother] chose to return to
         counseling and chose to obtain and maintain employment.
         The evidence establishes her difficulties were the result of
         circumstances within her control.

            Concerning the [F.’s], [J.S.C.] has made significant
         progress while placed there. [J.S.C.], while in placement,
         receives Early Intervention and Occupational Therapy
         services. Mrs. [F.] testified that [J.S.C.] is drastically
         improving. Mrs. [F.] also testified that she and her family
         are ready and willing to provide permanency for [J.S.C.]
         and will adopt him, if given the opportunity.

            It is clear there will be difficulty for all parties, most
         importantly [J.S.C.], if [Mother’s] parental rights are
         terminated. The existing bond will be severed between the
         two.     On balance though, the temporary challenges
         presently will be outweighed by the advancement of
         [J.S.C.’s] long-term best interest which will best be served
         by moving him out of the limbo and into a permanent
         home where his developmental, physical and emotional
         needs will be met.

Termination Op. (J.S.C.) at 7.

      With regard to the termination of Mother’s parental rights to S.J.M.

under section 2511(b), the trial court stated as follows.

            Turning to the considerations contained in § 2511(b), it
         is clear there is a relationship and bond between [S.J.M.]
         and [Mother]. It is equally clear that [S.J.M.] has bonded
         with the [F.’s] while placed there. [Mother] has not been
         able to offer safety, security and stability. After the filing
         of the termination petition, [Mother] chose to return to
         counseling and chose to obtain and maintain employment.

                                     - 18 -
J-S37018-17, S37019-17, S37020-17


           The evidence establishes her difficulties were the result of
           circumstances within her control.

              Concerning the [F.’s], [S.J.M.] has made significant
           progress while placed there. [S.J.M.], while in placement,
           receives Early Intervention and Occupational Therapy
           services. Mrs. [F.] testified that [S.J.M.] is drastically
           improving. Mrs. [F.] also testified that she and her family
           are ready and willing to provide permanency for [S.J.M.]
           and will adopt him, if given the opportunity.

              It is clear there will be difficulty for all parties, most
           importantly [S.J.M.], if [Mother’s] parental rights are
           terminated. The existing bond will be severed between the
           two.     On balance though, the temporary challenges
           presently will be outweighed by the advancement of
           [S.J.M.’s] long-term best interest[,] which will best be
           served by moving him out of the limbo and into a
           permanent home where his developmental, physical and
           emotional needs will be met.

Termination Op. (S.J.M.) at 6.

         We find that there is competent evidence in the record that supports

the trial court’s findings and credibility determinations, and that there was

no abuse of the trial court’s discretion in terminating Mother’s parental rights

to Children under section 2511(b). See In re Adoption of S.P., 47 A.3d at

826-27.

   II.     DHS’s Appeal of the Denial of the Petition to Terminate
           L.V.N.’s Parental Rights

         Next, we address DHS’s issues on appeal.         In its brief on appeal

regarding S.J.M., DHS raises the following issues:

           1. Did the trial court err and abuse its discretion in finding
           that the grounds for termination of parental rights of
           father [L.V.N.] under 23 P.S. [sic] § 2511 (a)(1), (a)(2),
           (a)(5), and (a)(8) were not met in that efforts by the
           father to remedy the conditions leading to the filing of the

                                       - 19 -
J-S37018-17, S37019-17, S37020-17


           termination petition were first initiated subsequent to the
           giving of notice of the filing of the petition[?]

           2. Did the trial court err and abuse its discretion in
           determining that the best interest of the child would not be
           served by terminating the [f]ather’s [L.V.N.’s] parental
           rights[?]

           3. Did the trial court err and abuse its discretion in failing
           to address the impact of severing the sibling bond of S.J.M
           and his half[-]sibling for whom parental rights were
           terminated?

DHS’s Br. (S.J.M.) at 3.6

       Here, regarding DHS’s petition for the termination of parental rights of

L.V.N., the trial court discussed various provisions of 2511(a), but ultimately

decided DHS failed to meet its burden under section 2511(b). The trial court

stated the following:

              With regard to the parental rights of [L.V.N.], the Court
           for the following reasons determines that termination of
           his parental rights at this time is not appropriate.

               The evidence presented in this case demonstrates that
           while [L.V.N.] failed to exercise the appropriate level of
           parental support and control at times[,] the unique
           circumstances in this case do not warrant finding that it is
           in the best interest of [S.J.M.] that [L.V.N.’s] rights be
           terminated.     Specifically, the Court notes [L.V.N.] has
           undergone periods of incarceration including a term
           immediately prior to the filing of the petition now before
           the Court, [L.V.N.] has availed himself to substantial drug
           and alcohol treatment during the incarceration in
           significant effort to alleviate the conditions that previously
           prevented him from being an appropriate parent. The
           circumstances in [L.V.N.’s] life have at this time
____________________________________________


       6
       DHS stated its issues somewhat differently in its concise statement.
We, nevertheless, find the issues sufficiently preserved for our review.



                                          - 20 -
J-S37018-17, S37019-17, S37020-17


         progressed in such a way that it appears reunification in
         the near future is an attainable goal.      [L.V.N.] has
         demonstrated an adequate ability to maintain his sobriety,
         employment and appropriate housing. The evidence also
         demonstrates that he has the necessary parenting skills to
         provide a safe home for [S.J.M.].

            While [L.V.N.’s] contact with [S.J.M.] was limited during
         the pendency of the dependency case, he did maintain
         some contact through visits conducted while [S.J.M.] was
         in his mother’s, [A.C.’s,] care. The Court further notes
         that [S.J.M.] has established and maintained significant
         contacts with [L.V.N’s] family, including but not limited to
         the child’s grandmother and grandfather. Severing all
         bonds with the [L.V.N.’s] family is not in his best interest.

Termination Op. (S.J.M.), 2/2/17, at 6-7.

      We find that there is competent evidence in the record that supports

the trial court’s findings and credibility determinations, and that there was

no abuse of the trial court’s discretion in ruling that L.V.N.’s parental rights

to S.J.M. should not be terminated under section 2511(b) at this time under

the individual circumstances of this case. See In re Adoption of S.P., 47

A.3d at 826-27, 830-31 (discussing the abuse of discretion standard and

citing In re R.J.T.); see also In re Adoption of: A.C., 2017 Pa. Super 143

(May 12, 2017) (affirming trial court order denying the agency’s petition for

the termination of the father’s parental rights where finding that CYS did not




                                     - 21 -
J-S37018-17, S37019-17, S37020-17


establish by clear and convincing evidence that Father’s rights should be

terminated under section 2511(a)(1) was supported by record).7

       Finally, we address DHS’s contention that the trial court abused its

discretion by separating S.J.M. from his half-sibling, J.S.C., through its

refusal to terminate L.V.N.’s parental rights so that both Children may be

adopted by Foster Parents.

       In its Rule 1925(a) opinion, the trial court explained:      “focusing

exclusively upon [the relationship between S.J.M. and J.S.C.], would compel

the abandonment of consideration of any other bonds including the child’s

bond to another half sibling fathered by [L.V.N.].”      Trial Court Opinion

Pursuant to Pa.R.A.P. 2511(a)(2)(ii) at 1.

       In In re R.N.J., the trial court terminated the parental rights of the

mother to two of her children, even though the children to whom her

parental rights had been terminated shared a foster home with a child as to

____________________________________________


       7
         As both the statute and our case law make clear, the focus under
section 2511(b) is on the child. See In re Adoption of C.L.G., 956 A.2d at
1008. We note that much of the trial court’s discussion focuses on Father’s
conduct. That discussion is appropriate under 2511(b) to the extent that
Father’s conduct is relevant to the best interests of Child. The trial court
relied on the unique nature of this case and the relationship that Child has
with Father’s family, as well as the steps Father has taken to make
reunification an attainable goal, and determined that it would not be in
Child’s best interest to terminate Father’s parental rights. While a more
extended discussion of Child’s interests might have been preferable, we will
not second guess the trial court, who observed the parties and whose
decision is not the result of “manifest unreasonable, partiality, prejudice,
bias, or ill-will.” See In re Adoption of S.P., 47 A.3d at 826-27.”



                                          - 22 -
J-S37018-17, S37019-17, S37020-17


whom her parental rights had not been terminated.               985 A.2d 273

(Pa.Super. 2009).       This Court held that the trial court had not abused its

discretion in concluding that the termination of the mother’s parental rights

to the two children would best serve the children’s developmental, physical

and emotional needs and welfare, and that the termination of the mother’s

parental rights was proper. Id. at 279. We reasoned:

           The trial court considered each child’s situation
           independently.     It found that the children’s unique
           emotional needs and their respective relationships with
           Mother compelled DHS to tailor individualized permanency
           goals that best served each child’s needs and welfare. As
           the record supports the trial court’s determination, we will
           not disturb it.

Id. at 280.

       Here, we have determined that the trial court did not abuse its

discretion in concluding that the termination of the parental rights of Mother

and M.J.G. served J.S.C.’s best interests, and that the termination of L.V.N.’s

parental rights does not serve S.J.M.’s best interests. We have no reason to

disturb that determination on the basis that J.S.C. may now be adopted by

Foster Parents, and S.J.M. may not be adopted by them at this time. 8

Finding no abuse of the trial court’s discretion, we affirm the trial court’s

orders.

____________________________________________


       8
        In fact, the trial court’s order denying DHS’s termination petition as
to L.V.N. directs that S.J.M. will remain with Foster Parents until further
order of court.



                                          - 23 -
J-S37018-17, S37019-17, S37020-17


     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/20/2017




                               - 24 -